Citation Nr: 1728490	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  17-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinsburg, West Virginia


THE ISSUE

Entitlement to a clothing allowance for the year 2016.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2016 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Martinsburg, West Virginia.

Additional evidence was received subsequent to the statement of the case issued in December 2016.  In light of the decision below granting the benefit sought in full, the case need not be remanded for RO consideration of such evidence.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's service-connected bilateral ankle disabilities require braces, which tend to wear or tear his clothing.


CONCLUSION OF LAW

The criteria for eligibility for a clothing allowance for the year 2016 were met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.810 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a clothing allowance for the year 2016.  His claim is based on his use of ankle braces for the purpose of treating his service-connected right and left ankle disabilities. 

Under 38 U.S.C.A. § 1162, VA will pay a clothing allowance to each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the Secretary determines tends to wear out or tear the clothing of the veteran.

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health or such designee certifies that because of physician-prescribed medication for the veteran's service connected skin disability irreparably damages the veteran's outer garments.  38 C.F.R. § 3.810(a)(1).

The Veteran receives compensation for several service-connected disabilities, including right ankle sprain and left ankle sprain.

This case turns on whether the Veteran's prescribed ankle braces tend to wear or tear his clothing.  The VAMC denied the Veteran's claim, explaining that his ankle braces were prescribed for nonservice-connected ankle conditions.

However, the VA regional office granted service connection for right and left ankle sprains in a September 2013 rating decision.  A December 2015 VA examination report shows that the Veteran has bilateral ankle sprains and that he had been using custom-made braces since 2015 because of instability and giving way of his ankles.  Additionally, a January 3, 2017, VA treatment record shows that the Veteran sought adjustments for right and left AFOs (ankle foot orthoses).  The Veteran also submitted photographs of such AFOs.

Given this evidence, the Board finds that, after resolving any reasonable doubt in the Veteran's favor, his ankle braces tend to wear or tear his pants and that such braces are used for the treatment of service-connected bilateral ankle disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, a clothing allowance for the year 2016 is warranted.


ORDER

A clothing allowance for the year 2016 is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


